- Filed by e3 Filing, Computershare 1-800-973-3274 - Full Company Name - Form Type ISSN 1718-8369 Exhibit 99.21 Volume 10, number 8 March 18, 2016 AT DECEMBER 31, 2015 Highlights for December 2015 — In December, the budgetary balance within the meaning of the Balanced Budget Act showed a surplus of $206 million. The balance takes into account the deposit of $82 million in the Generations Fund. Compared to last year: — own-source revenue increased by $510 million, standing at $6.0 billion; — federal transfers showed an increase of $41 million, reaching $1.4 billion; — program spending increased by $16 million, amounting to $6.7 billion; — debt service showed a decrease of $24 million, standing at $660 million. — On the basis of the cumulative results at December 31, 2015, the budgetary balance within the meaning of the Balanced Budget Act showed a surplus of $2.0 billion, taking into account the deposit of $944 million in the Generations Fund. — The Economic Plan 2016-2017, tabled on March 17, projects a balanced budget for 2015-2016, including a contingency reserve of $300 million. Summary of consolidated budgetary transactions (millions of dollars) (Unaudited data) The Québec Economic Plan December April to December 2016-2017 2014-2015 2015-2016 Change (%) 2015-2016 Change (%) GENERAL FUND Revenue Own-source revenue 5 532 6 042 40 319 42 379 5.1 56 888 4.0 Federal transfers 1 401 1 442 12 526 12 978 3.6 17 036 1.2 Total revenue 6 933 7 484 52 845 55 357 73 924 Expenditure Program spending –6 683 –6 699 –48 548 –48 753 0.4 –66 460 1.7 Debt service –684 –660 –6 144 –5 963 –2.9 –8 019 –1.6 Total expenditure –7 367 –7 359 –54 692 –54 716 — –74 479 NET RESULTS OF CONSOLIDATED ENTITIES Non-budget-funded bodies andspecial funds 76 86 1 015 1 351 — 887 — Health and social services andeducation networks –23 –5 –145 –18 — –32 — Generations Fund 96 82 847 944 — 1 431 — Total consolidated entities 1 717 2 277 — 2 286 — Contingency reserve — –300 — SURPLUS (DEFICIT) –285 –130 2 918 — 1 431 — BALANCED BUDGET ACT — Deposits of dedicated revenues in the Generations Fund –96 –82 –847 –944 — –1 431 — BUDGETARY BALANCE –381 –977 1 974 — — — Note: The presentation of the budgetary information in this monthly report is consistent with that of the financial framework for the general fund and consolidated entities as published on page A.16 of The Québec Economic Plan 2016-2017 . (1) Details of transactions by type of entity are presented on page 5 of this report. (2) Budgetary balance within the meaning of the Balanced Budget Act. q Cumulative results at December 31, 2015 n Budgetary balance For the period from April to December 2015, the budgetary balance within the meaning of the Balanced Budget Act was in surplus by $2.0 billion. According to The Québec Economic Plan 2016-2017 , a balanced budget is still expected to be achieved for fiscal 2015-2016. n General fund revenue At December 31, 2015, revenue totalled $55.4 billion, an increase of $2.5 billion, or 4.8%, compared to December 31, 2014. — Own-source revenue stood at $42.4 billion, up $2.1 billion from the same time last year. — Federal transfers amounted to $13.0 billion, up $452 million compared to December 31, 2014. n General fund expenditure Expenditure as of the beginning of the fiscal year totalled $54.7 billion, an increase of $24 million. — For the period from April to December 2015, program spending rose by $205 million, or 0.4%, reaching $48.8 billion. — Spending rose primarily in the priority missions of Health and Social Services (2.8%) and Education and Culture (0.5%). — Debt service amounted to $6.0 billion, a decrease of $181 million compared to last year. 2 n Consolidated entities At December 31, 2015, the results of consolidated entities showed a surplus of $2.3 billion. These results included: — a surplus of $1.4 billion for non-budget-funded bodies and special funds; — an $18-million deficit for the health and social services and education networks; — dedicated revenues of $944 million for the Generations Fund. n Net financial surplus (requirements) At December 31, 2015, the consolidated net financial requirements stood at $45 million, an improvement of $7.0 billion over last year. Net financial requirements reflect the current budgetary balance as well as the year-over-year change in receipts and disbursements in the course of the government’s transactions. Consolidated budgetary and financial transactions (millions of dollars) (Unaudited data) December April to December Change 2014-2015 2015-2016 Change GENERAL FUND Revenue Own-source revenue 5 532 6 042 510 40 319 42 379 2 060 Federal transfers 1 401 1 442 41 12 526 12 978 452 Total revenue 6 933 7 484 52 845 55 357 2 512 Expenditure Program spending –6 683 –6 699 –16 –48 548 –48 753 –205 Debt service –684 –660 24 –6 144 –5 963 181 Total expenditure –7 367 –7 359 8 –54 692 –54 716 –24 NET RESULTS OF CONSOLIDATED ENTITIES Non-budget-funded bodies and special funds 76 86 10 1 015 1 351 336 Health and social services and educationnetworks –23 –5 18 –145 –18 127 Generations Fund 96 82 –14 847 944 97 Total consolidated entities 14 1 717 2 277 SURPLUS (DEFICIT) –285 –130 2 918 3 048 Consolidated non-budgetary surplus(requirements) –1 817 –1 378 439 –6 885 –2 963 3 922 CONSOLIDATED NET FINANCIAL SURPLUS (REQUIREMENTS) –2 102 –1 090 1 012 –7 015 –45 6 970 (1) Details of transactions by type of entity are presented on page 5 of this report. 3 General fund revenue (millions of dollars) (Unaudited data) December April to December Revenue by source Change (%) 2014-2015 2015-2016 Change (%) Own-source revenue excluding government enterprises Income and property taxes Personal income tax 2 544 2 791 9.7 15 221 15 980 5.0 Contributions to Health Services Fund 689 723 4.9 5 220 5 311 1.7 Corporate taxes 29 352 — 1 913 2 802 46.5 Consumption taxes 1 638 1 498 –8.5 13 467 14 036 4.2 Other sources –17 97 — 1 255 1 196 –4.7 Total own-source revenue excluding government enterprises 4 883 5 461 37 076 39 325 Revenue from government enterprises 649 581 –10.5 3 243 3 054 –5.8 Total own-source revenue 5 532 6 042 40 319 42 379 Federal transfers Equalization 773 794 2.7 6 964 7 141 2.5 Health transfers 405 427 5.4 3 630 3 886 7.1 Transfers for post-secondary education and othersocial programs 132 130 –1.5 1 190 1 194 0.3 Other programs 91 91 — 742 757 2.0 Total federal transfers 1 401 1 442 12 526 12 978 TOTAL 6 933 7 484 52 845 55 357 (1) Amounts of $430 million and $389 million in health transfers were allocated in 2014-2015 and 2015-2016, respectively, to the Fund to Finance Health and Social Services Institutions (FINESSS), a consolidated entity. These allocations were spread over the year, at $36 million and $32 million a month, respectively, and have already been deducted from the health transfers. Had it not been for these allocations, the change would have been 5.7% instead of 7.1%. General fund expenditure (millions of dollars) (Unaudited data) December April to December Expenditure by mission Change (%) 2014-2015 2015-2016 Change (%) Program spending Health and Social Services 3 267 3 395 3.9 23 969 24 644 2.8 Education and Culture 2 064 2 052 –0.6 12 915 12 982 0.5 Economy and Environment 463 363 –21.6 3 920 3 521 –10.2 Support for individuals and families 547 524 –4.2 4 786 4 673 –2.4 Administration and Justice 342 365 6.7 2 958 2 933 –0.8 Total program spending 6 683 6 699 48 548 48 753 Debt service –3.5 6 144 5 963 –2.9 TOTAL 7 367 7 359 –0.1 54 692 54 716 — (1) Certain expenditures were reclassified between missions to take into account the transition to the 2015-2016 budgetary structure. 4 Detailed information on the transactions of consolidated entities (millions of dollars) (Unaudited data) December 2015 Transfers Non- Health Specified (expenditures) budget- and Special Generations purpose related to the funded education Consolidation funds Fund accounts tax system bodies networks Total adjustments Total Revenue 1 082 82 2 211 — 4 039 –2 543 1 496 Expenditure Expenditure –994 — –255 –409 –1 969 –5 –3 632 2 459 –1 173 Debt service –183 — — — –61 — –244 84 –160 Subtotal –1 177 — –255 –409 –2 030 –5 –3 876 2 543 –1 333 SURPLUS (DEFICIT) –95 82 — — –5 — April to December 2015 Transfers Non- Health Specified (expenditures) budget- and Special Generations purpose related to the funded education Consolidation funds Fund accounts tax system bodies networks Total adjustments Total Revenue 10 554 4 486 17 680 — 34 370 –19 402 14 968 Expenditure Expenditure –8 151 — –706 –4 486 –16 518 –18 –29 879 18 621 –11 258 Debt service –1 611 — — — –603 — –2 214 781 –1 433 Subtotal –9 762 — –706 –4 486 –17 121 –18 –32 093 19 402 –12 691 SURPLUS (DEFICIT) — — –18 2 277 — 2 277 (1) The results of the networks are presented according to the modified equity accounting method. (2) Consolidation adjustments include the elimination of program spending from the general fund. The next monthly report, at January 31, 2016, will be published on April 15, 2016. For more information, contact the Direction des Communications of the Ministère des Finances at 418 528-7382. The report is also available on the Ministère des Finances website: www.finances.gouv.qc.ca. 5
